Citation Nr: 1029670	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for bilateral hearing loss prior to June 6, 2003.

2.  Entitlement to a disability rating in excess of 40 percent 
for bilateral hearing loss since June 6, 2003.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John C. Cameron, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1970 and from February 1971 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2002 and August 2003 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

As support for his claim, the Veteran testified at hearings 
before RO personnel in December 2003 and May 2006.  The Veteran 
also testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge in September 2007.  At that 
hearing, he withdrew his earlier claim for an increased rating 
for tinnitus that had been on appeal at that time.   

The Veteran failed to appear to another videoconference hearing 
scheduled in June 2010.  He has not explained his absence or 
requested to reschedule the hearing.  Therefore, that Board 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).

This case previously reached the Board in October 2007.  At that 
time, the Board issued a decision denying the increased rating 
claims on appeal, while remanding the TDIU claim.  The Veteran 
appealed the Board's denial of the increased rating claims to the 
U. S. Court of Appeals for Veterans Claims (Court).  

The Court issued an Order dated in December 2008, which granted a 
Joint Motion for Remand (Joint Motion) filed by the parties and 
remanded the increased rating claims to the Board to secure the 
Veteran's Social Security Administration (SSA) disability 
records.  The Court did not address the TDIU claim since it did 
not have jurisdiction over a claim that the Board had already 
remanded for further development.  See Breeden v. Principi, 17 
Vet. App. 475, 478-79 (2004); Hampton v. Gober, 10 Vet. App. 481, 
483 (1997).  

Upon return from the Court, the Board in February 2010 remanded 
the case for further development.  This development has not yet 
been completed by the RO due to an apparent, intervening video 
conference hearing request from the Veteran.  As noted above, the 
Veteran failed to appear to the additional June 2010 
videoconference hearing scheduled on his behalf.  The case has 
now been returned to the Board.  

The appeal is again REMANDED to the RO in Montgomery, Alabama.  
VA will notify the appellant if further action is required.


REMAND

As noted above, this case was already remanded by the Board in 
February 2010 for further development.  However, apparently, an 
intervening video conference hearing request from the Veteran 
postponed completion of the intended development by the RO.  The 
Board will once again remand the case to the RO for completion of 
the development discussed below. 

First, upon return from the Court, the Board sent a letter to the 
Veteran and his attorney in July 2009 informing him that he had 
90 days to submit additional evidence with an indication as to 
whether he desired a remand for the Agency of Original 
Jurisdiction (AOJ) to consider the evidence or whether he waived 
this right and wanted the Board to consider any additional 
evidence submitted.  See generally 38 C.F.R. § 20.1304 (2009).  
In October 2009 the Board extended the period for response to 60 
more days.  Within the 60 day response period, in December 2009, 
the Veteran's attorney requested that the case be remanded to the 
AOJ for review of new SSA, VA, and private treatment records.  
Therefore, the increased rating issues on appeal must be remanded 
to the AOJ for readjudication that includes consideration of this 
new evidence.  

Second, as to the increased rating issues, no Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter is of record that 
addresses the additional notice requirements for increased rating 
claims contained in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  On this point, however, the Board is mindful that the 
Federal Circuit Court recently vacated the Veterans Court's 
previous decision in Vasquez-Flores, concluding that VCAA notice 
for an increased rating claim does not have to be individually 
tailored to each Veteran's particular facts - but rather, only 
generic notice is required.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  Regardless, in the present case, 
sufficient generic notice as to the increased rating claims was 
not provided by the AOJ.  Therefore, a VCAA notice letter that 
provides the generic first, third, and fourth elements contained 
in the Veterans Court's Vazquez-Flores decision is still required 
here. 

Third, the TDIU claim is inextricably intertwined with the 
increased rating claims that are also in appellate status.  That 
is, the schedular rating assigned for the Veteran's bilateral 
hearing loss disability directly impacts the adjudication of the 
TDIU claim.  See 38 C.F.R. § 4.16(a).  As such, since the 
increased rating claims are being remanded for further 
development, the TDIU claim must be held in abeyance pending 
completion of this additional development.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In conclusion, the AOJ must 
readjudicate the increased rating claims before appellate 
consideration of the TDIU claim can proceed because this, in 
turn, will avoid piecemeal adjudication of these claims with 
common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).    

Accordingly, the case is REMANDED for the following action:

1.	For the bilateral hearing loss claim, provide 
the Veteran with generic VCAA notice that 
discusses the additional notice requirements 
for increased rating claims.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  See also Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In this regard, the 
letter should notify the Veteran:

(A) that, to substantiate his claims for 
higher ratings, he should provide, or ask the 
Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his bilateral hearing loss 
disability and the effect such worsening or 
increase in severity has had on his 
employment and daily life; 

(B) that, should an increase in disability be 
found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of 
a particular disability from 0 percent to as 
much as 100 percent (depending on the 
disability involved), based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their impact 
upon employment and daily life; and 

(C) of examples of the types of medical and 
lay evidence he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation-e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application 
rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.

2.	Then, readjudicate the increased rating 
claims for bilateral hearing loss and the 
claim for TDIU, considering all evidence 
received since the last supplemental 
statements of the case were issued.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
attorney another Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of these claims. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



